DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
The best prior art, US 2012/0033868 (Ren), disclose an image processing apparatus comprising at least one processor, wherein the processor is configured to: 
acquire a plurality of projection images corresponding to each of a plurality of radiation source positions which have been generated by directing an imaging apparatus to perform tomosynthesis imaging that relatively moves a radiation source with respect to a detection unit and irradiates an object compressed by a compression plate with radiation at the plurality of radiation source positions caused by the movement of the radiation source [0030]; 
detect an edge image caused by an edge of the compression plate in the plurality of projection images [0030].
However, the prior art of record fail to teach the details of cut out the projection image according to a positional relationship between the edge image and an image of the object to generate a cut-out projection image.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-5 and 8-11 are allowed by virtue of their dependence.


The best prior art, US 2012/0033868 (Ren), disclose an image processing apparatus comprising at least one processor, wherein the processor is configured to: 
acquire a plurality of projection images corresponding to each of a plurality of radiation source positions which have been generated by directing an imaging apparatus to perform tomosynthesis imaging that relatively moves a radiation source with respect to a detection unit and irradiates an object compressed by a compression plate with radiation at the plurality of radiation source positions caused by the movement of the radiation source [0030]; 
detect an edge image caused by an edge of the compression plate in the plurality of projection images [0030].
However, the prior art of record fail to teach the details of cut out the projection image on the basis of a contour of the object in each of the projection images to generate a cut-out projection image; and delete the edge image in a case in which the edge image is included in the cut-out projection image.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 7 and 12-15 are allowed by virtue of their dependence.
Regarding claim 16: 
The best prior art, US 2012/0033868 (Ren), disclose an image processing method comprising: 
acquiring a plurality of projection images corresponding to each of a plurality of radiation source positions which have been generated by directing an imaging apparatus to perform tomosynthesis imaging that relatively moves a radiation source with respect to a detection unit and irradiates an object compressed by a compression plate with radiation at the plurality of radiation source positions caused by the movement of the radiation source [0030]; 
detecting an edge image caused by an edge of the compression plate in the plurality of projection images [0030]. 

Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Regarding claim 17: 
The best prior art, US 2012/0033868 (Ren), disclose an image processing method comprising: 
acquiring a plurality of projection images corresponding to each of a plurality of radiation source positions which have been generated by directing an imaging apparatus to perform tomosynthesis imaging that relatively moves a radiation source with respect to a detection unit and irradiates an object compressed by a compression plate with radiation at the plurality of radiation source positions caused by the movement of the radiation source [0030]; 
detecting an edge image caused by an edge of the compression plate in the plurality of projection images [0030]. 
However, the prior art of record fail to teach the details of cutting out the projection image on the basis of a contour of the object in each of the projection images to generate a cut-out projection image; and deleting the edge image in a case in which the edge image is included in the cut-out projection image.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Regarding claim 18: 
The best prior art, 2012/0033868 (Ren), disclose a non-transitory computer-readable recording medium having stored therein an image processing program that causes a computer to perform: 
a step of acquiring a plurality of projection images corresponding to each of a plurality of radiation source positions which have been generated by directing an imaging apparatus to perform tomosynthesis imaging that relatively moves a radiation source with respect to a detection unit and irradiates an object compressed by a compression plate with radiation at the plurality of radiation source positions caused by the movement of the radiation source [0030]; 
a step of detecting an edge image caused by an edge of the compression plate in the plurality of projection images [0030]. 
However, the prior art of record fail to teach the details of a step of cutting out the projection image 
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Regarding claim 19: 
The best prior art, 2012/0033868 (Ren), disclose a non-transitory computer-readable recording medium having stored therein an image processing program that causes a computer to perform: 
a step of acquiring a plurality of projection images corresponding to each of a plurality of radiation source positions which have been generated by directing an imaging apparatus to perform tomosynthesis imaging that relatively moves a radiation source with respect to a detection unit and irradiates an object compressed by a compression plate with radiation at the plurality of radiation source positions caused by the movement of the radiation source [0030]; 
a step of detecting an edge image caused by an edge of the compression plate in the plurality of projection images [0030]. 
However, the prior art of record fail to teach the details of a step of cutting out the projection image on the basis of an edge of the object in each of the projection images to generate a cut-out projection image; and 
a step of deleting the edge image in a case in which the edge image is included in the cut-out projection image.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884